In a divorce action, defendant husband appeals from so much of an order of the Supreme Court, Nassau County (Morrison, J.), dated July 13, 1983, as awarded plaintiff pendente lite relief of $150 per week for her support and maintenance, $250 per week child support, $500 per month support for July and August, 1983, interim counsel fees of $1,000, and interim actuarial, accountant’s and appraisal fees of $1,500. Order modified, on the facts, by adding a provision allocating the $500 per month award for July and August, 1983 as 37.5% maintenance and 62.5% child support. As so modified, order affirmed, without costs or disbursements. We have allocated, as between maintenance and child support, the additional support award for the summer months during which time plaintiff receives no paycheck, in the same percentage breakdown found in the ongoing weekly support payments. The award of expert fees was proper (see Domestic Relations Law, § 237, subd [c], added by L 1983, ch 86). Titone, J. P., Lazer, O’Connor and Boyers, JJ., concur.